20 So.3d 974 (2009)
Renardo CLARK, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-2318.
District Court of Appeal of Florida, First District.
October 20, 2009.
William M. Kent, Jacksonville, for Appellant.
Bill McCollum, Attorney General, Thomas H. Duffy and Ian M. Cotner, Assistant Attorneys General, Tallahassee, for Appellee.
PER CURIAM.
Appellant Renardo Clark appeals the circuit court's denial of his postconviction motion challenging his sentence as illegal. The trial court sentenced Appellant to life imprisonment for armed robbery. Appellant was sentenced to serve 100% of the life sentence as a prison releasee reoffender and to serve a ten-year mandatory minimum sentence as an habitual violent felony offender. Because Appellant's sentence as an habitual violent felony offender does not impose a greater sentence of incarceration than his sentence as a prison releasee reoffender, we conclude that the trial court erred in sentencing Appellant as an habitual violent felony offender. See Morris v. State, 910 So.2d 306 (Fla. 1st DCA 2005); Walls v. State, 765 So.2d 733, 734 (Fla. 1st DCA 2000).
We therefore reverse the trial court's denial of Appellant's motion and remand for the trial court to strike the habitual violent felony offender sentence.
REVERSED AND REMANDED.
HAWKES, C.J., BENTON and THOMAS, JJ., concur.